The Public Utilities Act of this state provides: "The value of the property of a public utility company, as determined by the commissioners, shall be such sum as represents, as nearly as can be ascertained, the money honestly and prudently invested in the property." Laws 1919, chap 192, § 37; § 4609c37, 1925 Supplement. On the former appeal in this case *Page 234 
(71 N.D. 1, 298 N.W. 423), I expressed the view that the legislature by this provision intended to prescribe and did prescribe, the measure, i.e. — the basic standard, — of value to be ascertained and employed by the Commission as a rate base. I still adhere to the views I then expressed. The majority of the court, however, ruled otherwise. Accepting, as I must, the decision of the court as promulgated by the majority as the law to be applied in the determination of the questions presented on this appeal, I am constrained to agree with the conclusion reached in the opinion prepared by Judge Burke.